Citation Nr: 0808265	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-42 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bone spur of the 
right great toe.

2.  Entitlement to an increased rating for a medial meniscal 
tear of the left knee, status post partial medial 
meniscectomy with degenerative joint disease, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel



INTRODUCTION

The veteran had active service from June 1985 to April 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 2003 and 
February 2006 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).

The veteran was scheduled for a video hearing before a Member 
of the Board of Veterans' Appeals in November 2007 at the RO, 
however he failed to appear.  The claims file contains a 
November 2007 notice regarding the failed appearance.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required for 
both issues.  In a Statement in Support of Claim dated 
November 2007, the veteran reported having recent treatment 
for his left knee at a VA medical facility in Jacksonville, 
Florida.
Post-service treatment records pertaining to the left knee 
would unquestionably be relevant to the issues on appeal.  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The VA also has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

The Board finds that additional development of evidence is 
required to analyze the veteran's claim that the severity of 
his service connected left knee disorder has increased.  The 
RO had previously granted a disability rating of 10 percent 
in May 1999.  The RO denied a claim to increase the 
disability rating in December 2003.  In a November 2007 
Statement in Support of Claim the veteran related that his 
left knee had worsened since his last examination.  The 
latest VA joint examination was in August 2005.  In light of 
these factors, the Board concludes that a VA joint 
examination is required to determine whether the veteran's 
current left knee condition would result in an increased 
disability rating.  

Furthermore, the veteran claims to experience pain in his 
right toe.  The veteran contends that his current condition 
came as a result of a procedure he underwent in service in 
March 1989 to remove a wart from his right toe.  A copy of 
his service medical record documenting the veteran seeking 
treatment for his toe is included with the record evidence.  
In the present case, there is medical evidence showing a 
current disability.  The Board finds that a medical opinion 
from a VA examiner would be useful to determine whether the 
veteran's current right toe condition is in fact related to 
the treatment the veteran received while in service.  

Pursuant to 38 C.F.R. § 3.159(c)(4), as explained by the 
United States Court of Appeals for Veteran's Claims (Court) 
in its decision in McLendon v Principi, 20 
Vet. App. 79 (2006), a VA medical opinion should be obtained 
addressing whether the veteran's current right toe condition 
is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice which is consistent with Vazquez-
Flores v. Peake, __ Vet. App. __, No. 05-
0355 (Jan. 30, 2008) concerning the claim 
for an increase rating for the service-
connected left knee disorder.  

2.  The RO should obtain all recent 
medical treatment records from the VA, 
military, and private medical care 
providers pertaining to treatment for the 
disabilities at issue, to include records 
from VA medical facilities in Gainesville, 
Florida and Jacksonville, Florida, as well 
as records from private care providers 
that are mentioned by the veteran in the 
November 2007 Statement in Support of 
Claim.  Efforts should continue unless it 
is determined that the records do not 
exist or that further efforts to obtain 
them would be futile.  

3.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
left knee disorder and to obtain an 
opinion regarding the etiology of any 
right toe disorder which is currently 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
With respect to the veteran's service-
connected left knee, the examiner should 
address the following:

a) Report the veteran's range of motion of 
the left knee in degrees.  

b) State whether there is objective 
evidence of lateral instability or 
subluxation of the left knee and if so, 
the degree of such instability and/or 
subluxation should be discussed.

c) State whether the left knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected left knee disability 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

4.  With respect to the claim of service 
connection for a bone spur of the right 
great toe, the VA examiner should state 
whether the veteran currently has a bone 
spur of the right great toe, or any 
residuals thereof.  If so, the examiner 
should then give an opinion as to whether 
the condition is related to the treatment 
he received concerning the right toe in 
March 1989, to the service-connected left 
knee disability, or to any other incident 
of service.  

5.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

